IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

ADMIRAL INSURANCE COMPANY,

Petitioner,

)

)

)

)

Vv. ) CASE NO. CV418-029
)
CENTER CONTRACTING COMPANY  )
OF CENTRAL FLORIDA, LLC, )
CONTRAVEST MANAGEMENT )
COMPANY, TERESSA BLONDELL, )
ALVIN BLONDELL, RAM )
PARTNERS, LLC, and RICHEY )
INDUSTRIES, INC., )
)

)

)

Respondents.

 

 

Before the Court is the parties’ Stipulation of
Dismissal without Prejudice. (Doc. 53.) Pursuant to Federal
Rule of Civil Procedure 41(a) (1) (A) (ii), a plaintiff may
dismiss an action by filing “a stipulation of dismissal
signed by all parties who have appeared.” As requested by
the parties, this action is DISMISSED WITHOUT PREJUDICE.
Each party shall bear its own costs and attorneys’ fees.
The Clerk of Court is DIRECTED to close this case.

tk
SO ORDERED this ZO—mday of August 2019.

C47 Fa.

WILLIAM T. MOORE, 6@R.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
